Citation Nr: 1035811	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  09-15 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder, currently rated as 40 percent disabling.  

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1948 to June 
1952.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefit sought on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claim can be properly 
adjudicated.  

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16 (2009).  Consideration may be given to 
his level of education, special training, and previous work 
experience in making this determination, but not to his age or 
impairment caused by disabilities that are not service connected.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2009).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100-percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities and that - if there is only one service-
connected disability, it is rated as at least 60-percent 
disabling, or, if more than one disability, at least one 
disability is rated as at least 40-percent disabling and the 
Veteran has a combined rating of at least 70 percent.  Id.  But 
see, in particular, 38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for: (1) posttraumatic 
stress disorder (PTSD), currently rated as 30 percent disabling; 
(2) a fracture of the third finger of the left hand, currently 
rated as 20 percent disabling; (3) a scar injury of the left 
hand, currently rated as 0 percent disabling; and (4) a right 
inguinal herniorrapathy, currently rated as 0 percent disabling.  
These ratings combine to 40 percent.  See 38 C.F.R. § 4.25 
(2009).  None of his service-connected disabilities are rated as 
at least 40-percent disabling, and he does not have a combined 
rating of at least 70 percent for consideration of a TDIU under 
38 C.F.R. § 4.16(a).

A review of the Veteran's claims folder shows medical and lay 
evidence that suggests that the Veteran's service-connected 
disabilities preclude him from working in all forms of 
substantially gainful employment, his case must be referred to 
this authority for this special consideration under § 4.16(b).  
It is also noted that the last examination provided to the 
Veteran to assess the level of disability for his service-
connected PTSD was conducted in March 2006.  The last 
examinations provided by VA to evaluate his other service-
connected disabilities are even older.  Since his last 
examination for PTSD, new evidence suggesting an increase in that 
disability has been submitted.  Specifically, in November 2006, 
the Veteran's treating VA psychologist, following a physical 
examination of the Veteran, concluded that the Veteran is "not 
capable of gainful employment because of his service-connected 
disabilities and his age."  The VA psychologist also stated that 
the Veteran is "not a candidate for vocational rehabilitation."  
The VA psychologist further added that the Veteran is 
"functionally unemployable and this is a permanent condition."  
Additionally, at his March 2006 VA examination, the VA examiner, 
following a physical examination of the Veteran and a review of 
the claims file, determined that the Veteran "cannot work as he 
used to do before."  


Additionally, the VA examiner determined that the Veteran's 
"advancing age and deterioration in physical health forced him 
to curtail his work."  Therefore, these records suggest that 
various symptoms associated with his service-connected 
disabilities cause significant, if not total, impairment in his 
occupational functioning.  A new examination is required to 
provide an accurate picture of the Veteran's current condition.  
As this information constitutes an informal claim for and 
increase in benefits for PTSD, the RO must review that disability 
and whether it is appropriately rated prior to any review of 
whether his service connected disabilities render the Veteran 
incapable of employment.  Under 38 C.F.R. § 3.157(a), a report of 
examination or hospitalization will be accepted as an informal 
claim for benefits, if the report relates to a disability that 
may establish entitlement. However, there must first be a prior 
allowance or disallowance of a claim. 38 C.F.R. § 3.157(b).  The 
issues of an informal claim for an increased rating and the 
appeal for TDIU are inextricably intertwined and the claim for 
TDIU must be deferred until the increased rating claim for PTSD s 
resolved.   See Parker v. Brown, 7 Vet. App. 116 (1994); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision cannot be rendered unless both are 
adjudicated). As the claims should be considered together, it 
follows that, any Board action on the TDIU claim, at this 
juncture, would be premature. Hence, a remand of this matter is 
warranted.  

Additionally when a Veteran does not meet these required 
percentage standards set forth in 38 C.F.R. § 4.16(a), he still 
may receive a TDIU on an extra-schedular basis if it is 
determined he is unable to secure or follow a substantially 
gainful occupation by reason of service-connected disabilities.  
38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Ordinarily, VA's Rating Schedule will apply unless there 
are exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  Thus, there must be a determination 
as to whether there are circumstances in this case, apart from 
any non-service connected conditions and advancing age, which 
would justify a total rating based on unemployability.  
See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 
4 Vet. App. 395 (1993). 

The Board is precluded from assigning an extra-schedular rating 
in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
Although the Board may not assign an extra-schedular rating in 
the first instance, it must specifically adjudicate whether to 
refer a case for extra-schedular evaluation when the issue either 
is raised by the claimant or is reasonably raised by the evidence 
of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  See 
also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The RO, in its September 2007 rating decision, declined to refer 
this case to the Under Secretary for Benefits or to the Director 
of Compensation and Pension Service for consideration of a TDIU 
on an extra-schedular basis under the provisions of 38 C.F.R. 
§ 4.16(b), keeping in mind the Veteran does not satisfy the 
threshold minimum rating requirements of § 4.16(a) for this 
benefit without resorting to this special extra-schedular 
consideration.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Ensure that the Veteran's VA medical record is up 
to date.  Copies of all available VA records from 
April 2009 to present should be associated with the 
claims folder.  

2. The Veteran should be scheduled for a VA 
psychiatric examination for the purpose of determining 
the severity and scope of his service-connected PTSD.  
The examiner should be provided with the Veteran's 
claims folder and a copy of this Remand, and must 
review his medical history. Any tests and studies 
deemed necessary should be accomplished at this time.

The examiner must express an opinion as to the impact 
of the Veteran's service-connected PTSD on his 
employability and whether the disability produces 
repeated visits to the doctor and/or hospitalization. 
The examiner should take into account any statements 
made by the Veteran that were obtained as a result of 
this Remand. If this matter cannot be medically 
determined without resort to mere conjuncture, this 
should be commented on by the examiner in the 
respective report.

A complete rationale for any opinion expressed should 
be included in the examination report. The claims 
folder and this Remand must be made available to the 
examiner for review before the examination. The 
results proffered by the examiner must reference the 
complete claims folders and any inconsistent past 
diagnoses given. Also, it is requested that the 
results of the examination be typed or otherwise 
recorded in a legible manner for review purposes.

3. The RO/AMC should request that a social and 
industrial survey be undertaken by a social worker, in 
order to elicit and set forth pertinent facts 
regarding the Veteran's medical history, education and 
employment history, and social and industrial 
capacity. The social worker who conducts this survey 
should identify those activities that comprise the 
Veteran's daily routine. With regard to his 
employability, the Veteran should be asked to provide 
the names and addresses of businesses where he has 
worked and or sought employment. Any potential 
employment opportunities should be identified. The 
claims folder must be made available to the social 
worker in conjunction with the survey as it contains 
important historical data.

4. The RO/AMC should also make arrangements with the 
appropriate VA medical facility for the Veteran to be 
afforded a general medical examination to determine 
the nature and extent of his other service-connected 
disabilities. All indicated tests or studies deemed 
necessary should be done. The claims file, this 
REMAND, and treatment records must be made available 
to, and be reviewed by, the examiner in connection 
with the examination. The examiner should perform any 
tests or studies deemed necessary for an accurate 
assessment. The examiner should give detailed clinical 
findings of any symptomatology found.  The examiner 
must express an opinion as to the impact of the 
Veteran's service-connected disabilities on his 
employability and whether the disabilities produce 
repeated visits to the doctor and/or hospitalization.

5. Then, the AMC/RO should adjudicate the issue of an 
increased rating for PTSD, and readjudicate the issue 
on appeal (TDIU). If the benefits sought on appeal 
remain denied, the Veteran should be provided a 
supplemental statement of the case (SSOC). The RO/AMC 
is reminded that in making a determination as to 
whether a TDIU may be granted based on extraschedular 
considerations that the RO/AMC must fully discuss why, 
or why not, it is sending the claim to the Director, 
VA Compensation and Pension. The SSOC must contain 
notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to 
the issues currently on appeal. An appropriate period 
of time should be allowed for response. Thereafter, 
the case should be returned to the Board for further 
appellate consideration. No action is required of the 
Veteran until she is contacted by the RO/AMC.

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal. Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA examinations 
may result in an adverse determination. See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



